DETAILED ACTION

This office action is in response to the election/reply filed on 03/01/2021.  Claims 1-30 are pending, of which claims 1-13 are elected as elected invention I, and claims 14-30 are withdrawn as non-elected invention II by the current reply.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of claims 1-13 reading on invention 1 in the reply filed on 10/16/2009 is acknowledged. Accordingly claims 14-30 are withdrawn as non-elected Invention from further examination.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Drawing
The drawing submitted on 07/27/2018 is acknowledged and accepted by the examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/12/2018 has been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-13 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Lanni (US Patent or PG Pub. No. 20040108843, hereinafter ‘843).
Claim 1, ‘843 teaches an apparatus (e.g., see Fig. 1b, 2-5) comprising:5 a power supply (e.g., the circuits comprising 105) configured to couple power (e.g., 102, 103) to a power line in a cable (e.g., 122 of  Vout2, see Fig. 1b, 2-5) ; and a sensor signal detection circuit 325(e.g., the circuits comprising 340, 345) configured to, receive a sensor signal (e.g., Vprog, and/or Viprog)  from a sensor signal line (e.g., the lines of Vprog, Viprog) distinct from the power line in the cable, the sensor signal line being distinct from the power line the cable (e.g., see Fig. 1b, 2-5); recognize an interruption of the sensor signal received from the sensor 10 signal line in the cable (e.g., see [0035][0036], Fig. 2-5); and interrupt the power coupled to the cable (e.g., turning off 350) in response to the interruption of the sensor signal (e.g., see [0039]. Fig. 3, 5).  
Claim 2, ‘843 teaches the limitations of claim 1 as discussed above.  It further teaches that 15 a load or load distribution unit (e.g., to 115 and 120) coupled by the power line in the cable to the power supply and by the sensor signal line in the cable to the sensor signal detection circuit (e.g., see Fig. 1b, 2-5).  

Claim 4, ‘843 teaches the limitations of claim 2 as discussed above.  It further teaches that 15  wherein the power supply is further configured to couple the sensor signal that originates in the power supply to the cable (e.g., the terminals/connection points of 122 connecting with 105, the see Fig. 2-3).25  
Claim 5, ‘843 teaches the limitations of claim 4 as discussed above.  It further teaches that 15  wherein the sensor signal (e.g., Vprog,) received by the sensor signal detection circuit from the sensor signal line in the cable is unmodified from the sensor signal that originates in the power supply (e.g., Viprog and/or Viprogram being unmodified in 122, see Fig. 3).Page 32 of 39 4003-002.NP  
Claim 6, ‘843 teaches the limitations of claim 4 as discussed above.  It further teaches that 15  wherein the sensor signal received by the sensor signal detection circuit from the sensor signal line in the cable is modified by the load or load distribution unit (e.g., Vprog being modified by 220 and Viprogram being modified by 235, see Fig. 2) from the sensor signal that originates in the power supply (e.g., see Fig. 3). 5  
Claim 7, ‘843 teaches the limitations of claim 1 as discussed above.  It further teaches that 15  wherein the sensor signal comprises an electrical signal (e.g., the voltage signals of Vprog and/or Viprogram, see Fig. 2-3).  

Claim 10, ‘843 teaches the limitations of claim 2 as discussed above.  It further teaches that 15 a control unit (e.g., the circuits comprising 220, 235) configured to couple the sensor signal that originates in the control 15 unit to the cable (e.g., see Fig. 2-3).  
Claim 11, ‘843 teaches the limitations of claim 10 as discussed above.  It further teaches that 15  wherein the sensor signal received by the sensor signal detection circuit from the cable is unmodified from the sensor signal that originates in the control unit (e.g., no further modification of Vprog and/or Viprog after being generated from 220 and 235 respectively, see Fig. 2-3).20  
Claim 12, ‘843 teaches the limitations of claim 10 as discussed above.  It further teaches that 15  wherein the sensor signal received by the sensor signal detection circuit from the cable is modified by the load or load distribution unit (e.g., Vprog being modified by 220 and Viprogram being modified by 235, see Fig. 2) from the sensor signal that originates in the control unit (e.g., see Fig. 2-3). 25  
Claim 13, ‘843 teaches the limitations of claim 10 as discussed above.  It further teaches that 15  wherein the sensor signal that originates from the control unit and the sensor signal received by the sensor signal detection circuit propagate on a same pathway within the cable (e.g., both Vprog/Viprog and the power carrying line all travel through the same cable 122, see Fig. 2).  
Claims 1, 9-10 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Netsu (US Patent or PG Pub. No. 20170222546, hereinafter ‘546).

Claim 9, ‘546 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the sensor signal detection circuit is integral to the power supply (e.g., the detection being integral in 11, see [0023][0031][0038][0049][0054]. Fig. 1-2).  
Claim 10, ‘546 teaches the limitations of claim 2 as discussed above.  It further teaches that a control unit (e.g., 11a) configured to couple the sensor signal that originates in the control 15 unit to the cable (e.g., the signal from 11a to CC of 10a, see [0023][0031][0038] [0049][0054]. Fig. 1-2).  
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/JUE ZHANG/
Primary Examiner, Art Unit 2838